Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/26/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims refer to “autonomous navigation” – however, the usage in this context is inconsistent with the standard definition of the term, i.e., operating a vehicle without driver input. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. For the purposes of compact prosecution, the Examiner is interpreting this language to refer to changing the display location without a running predictive tracking that estimates where the vehicle will be if it follows a previous trajectory. 
	However, this interpretation conflicts with Lines 8 and 9 in Claim 1, and the equivalent language in Claims 5 and 6, which recites “specify a changed position  … based on a travel road and the moving direction of the subject vehicle on map information” – which, per applicant’s usage of the language, would appear to fall under the umbrella of ‘autonomous navigation’.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim language appears to refer to material already present in claim 1, specifying a changed position on a map based on travel road and moving direction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over MacGourgan (US 20140062777 A1) in view of Matsuo (US 20130018578 A1) and Garg (US 20160377731 A1)

Regarding claims 1, 5 and 6:
MacGourgan teaches: 
A navigation device comprising: a storage medium configured to store a program; and at least one processor coupled to the storage medium and configured to execute the program to; (“the processor 1006 determines positions based on a set of GPS estimates, a set of sensor data, and a set of map vector data (e.g., obtained from memory 1004)” [0038]). 
acquire a position of a subject vehicle based on a positioning signal from a satellite; (“This paper describes various embodiments that relate to determining a position of a wireless communication device using a global navigational satellite system.” [0006]). 
determine whether estimation accuracy of the position of the subject vehicle in the position information acquisition unit is low; (“Map data can include map vector data and can include detailed terrain and environmental information, e.g. structures such as building and tunnels, which can contribute to blocking and/or interfering with the reception of satellite signals used for GPS position determination.” [0026]). 
specify a changed position where estimation accuracy of the position of the subject vehicle is expected to become high after passing through an area where estimation accuracy of the position of the subject vehicle is low in a moving direction of the subject vehicle based on a travel road and the moving direction of the subject vehicle on map information; (“FIG. 3A illustrates an improved location estimate 310 for the wireless communication device 102 upon exit from the tunnel 306 at the tunnel exit 308 that can have a high probability of being more accurate than a "raw" GPS position estimate based on limited GPS satellite signal information after an extended loss of GPS signal information by the wireless communication device 102.” [0030]) and (“While in the tunnel 324, the displayed map location 302 can be determined based on knowledge of previous GPS location estimates, a set of map vector data” [0031]). 
	MacGourgan explicitly fails to teach “wherein, when the estimation accuracy is low, the at least one processor is configured to display the icon at the changed position”, but Matsuo’s navigation device having position estimation function teaches:
wherein, when the estimation accuracy is low, the at least one processor is configured to display the icon at the changed position; (“the subject vehicle position mark 40 is displayed on the display screen 31 at a position where the vehicle comes out of the tunnel, the display of the subject vehicle position is caused to remain at the same place until reception of a GPS radio wave is resumed” [0042]). 
	It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify fast GPS recovery taught by MacGourgan with position estimation function taught by Matsuo in order to display a vehicle at a change position on a screen while the vehicle is in a tunnel. 
	However, the combination, as disclosed, does not teach the following limitation under the applicant’s intended meaning being used by Examiner, 
the icon is displayed at the changed position without involving autonomous navigation. 
	However, this is taught by Garg, which discloses that a satellite position service can fix the location of a vehicle at the exit of a structure when the satellite signal is insufficient (“In response to determining that the vehicle is located in the parking garage, for example, the GNSS receiver may restrict a position fix of the vehicle estimated by the GNSS receiver. This position fix estimate is restricted to an area in close proximity to a known position of an entrance and/or exit of the parking garage.” [0023])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the change in display position of combination with a direct display at an exit, as doing so improves the accuracy of a navigation service, and allows for the management of display even in a situation where a predictive travel trajectory is not meaningful. Further, the combination could be performed using methods known to one of ordinary skill in the art and yields predictable results. 

Regarding claim 2:
The combination of MacGourgan and Matsuo, as shown in the rejection above, discloses the limitation of claim 1. Further, MacGourgan teaches: 
wherein the processor specifies a position where a user can determine a subject vehicle position on a map as the changed position based on the travel road and the moving direction of the subject vehicle on map information; (“at least a portion of the map vector data can be used to restrict a set of possible choices for a GPS position estimate of the wireless communication device 102 (e.g., in general, the map vector data can be used to alter probability distributions for a set of position estimates for the wireless communication device 102.) Additionally, the map vector data can include structural information such as a position of the tunnel entrance 304, the tunnel exit 308, a length of  the tunnel 306, etc. Using the structural information, and previous GPS position estimates, a high confidence position estimate for the wireless communication device 102 can be determined” [0030]).
Regarding claim 3:
The combination of MacGourgan and Matsuo, as shown in the rejection above, discloses the limitation of claim 1. Matsuo further teaches: 
when the subject vehicle is going through a tunnel, the processor specifies an exit of the tunnel as the changed position; (“the position estimation unit sorts set of speed information of sections that each correspond to the tunnel in each set of travel data in order of proximity to an inlet of the tunnel, calculates speed information for each of sections divided by the position information, and determines latest speed information in each of the divided sections as a movement speed of the navigation device in each of the divided sections of the tunnel.” [0008]) and (“the subject vehicle position mark 40 is displayed on the display screen 31 at a position where the vehicle comes out of the tunnel, the display of the subject vehicle position is caused to remain at the same place until reception of a GPS radio wave is resumed” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify fast GPS recovery taught by MacGourgan with in-tunnel position estimation function taught by Matsuo in order to display a vehicle on a predetermined route while the vehicle is in a tunnel. 
 
Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.F./Examiner, Art Unit 3666	                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666